CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, Neuberger Berman Alternative Funds (1933 Act File No. 333-122847; 1940 Act File No. 811-21715) (“Registrant”) hereby certifies (a)that the forms of prospectuses that would have been filed under paragraph (c) of Rule 497 with respect to Neuberger Berman Absolute Return Multi-Manager Fund, Neuberger Berman Global Allocation Fund, Neuberger Berman Long Short Fund, and Neuberger Berman Risk Balanced Commodity Strategy Fund, each a series of the Registrant, would not have differed from those contained in Post-Effective Amendment No.25 to the Registrant’s Registration Statement (“Amendment No.25”), and (b)that Amendment No.25 was filed electronically. Dated: March 5, 2013 By: /s/ Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary
